FILED
                            NOT FOR PUBLICATION                               SEP 27 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10238

               Plaintiff - Appellee,              D.C. No. 3:08-cr-01205-PGR

  v.

STEED BERT YOUVELLA,                              MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Steed Bert Youvella appeals from the 46-month sentence imposed following

his guilty-plea conviction for being a felon in possession of a firearm, in violation

of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). We have jurisdiction under 28 U.S.C.

§ 1291, and we dismiss.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Youvella contends the district court abused its discretion by imposing

special conditions of supervised release requiring sex offender treatment. The

valid and enforceable appeal waiver precludes our review of this contention.

See United States v. Watson, 582 F.3d 974, 981-88 (9th Cir. 2009); see also

United States v. Joyce, 357 F.3d 921, 924 (9th Cir. 2004) (where defendant waives

right as conferred by 18 U.S.C. § 3742 to appeal sentence, that waiver includes

right to appeal all forms of punishment listed in that statute, including any term of

imprisonment, fines, and conditions of supervised release).

      DISMISSED.




                                           2                                    09-10238